Title: To Thomas Jefferson from John Jay, 24 October 1787
From: Jay, John
To: Jefferson, Thomas



Dr Sir
Of. for for. A. 24th. Octr 1787

The Dispatches alluded to in my late Letters together with others of some importance are ready, and were intended to be conveyed to you by this Packet; but the Gentleman to whose care they were  committed declining to go in her, they must pass to you by some other Route. An opinion prevails that hostilities have probably commenced between France and Britain, and such is its Impression that some Gentlemen who purposed to sail in the french Packet, think it most adviseable to take passage in an american vessel. For my own part I think their apprehensions are premature; for as yet I am not informed of any Events from which I can infer a Probability that War has taken place.
A new Commission to commence at the Expiration of your present one has been ordered and is ready. You will receive it with the abovementioned Dispatches.
With Sentiments of great and sincere Esteem & Regard I have the Honor to be Dr Sr yr most ob & hble Servt.
